HOOPER, Chief Justice
(concurring in the result).
I concur in the result because it does not appear that the record of the Florida judicial proceedings included a certification by the judge, the chief justice, or the presiding magistrate that the attestation of the clerk is in due form. A deputy clerk is normally authorized to perform all or nearly all of the duties of the clerk. Therefore, I would consider the attestation of the deputy clerk sufficient. Nevertheless, I concur in the result because the record does not include a “certification.”